ACCEPTED
                                                                                              04-14-00715-CV
                                                                                   FOURTH COURT OF APPEALS
                                                                                        SAN ANTONIO, TEXAS
                                                                                          1/9/2015 3:34:05 PM
                                                                                                KEITH HOTTLE
                                                                                                       CLERK

                                  NO. 04-14-00715-CV

                                                                            FILED IN
                         IN THE COURT OF APPEALS      4th COURT OF APPEALS
                                                       SAN ANTONIO, TEXAS
                FOR THE FOURTH JUDICIAL DISTRICT OF TEXAS
                                                      01/9/2015 3:34:05 PM
                              AT SAN ANTONIO
                                                                       KEITH E. HOTTLE
                                                                            Clerk

                   TK HANKS LP AND PALOMA CAPITAL, LLC,

                                                        Appellants,

                                            v.

                           ENERFIN FIELD SERVICES LLC,

                                                        Appellee.


                    APPELLEE’S UNOPPOSED MOTION TO
                    ABATE APPEAL PENDING SETTLEMENT


              Enerfin Field Services LLC, the appellee, moves to abate this appeal

temporarily to permit the parties time to document their settlement properly. Enerfin

shows:

              The parties have reached an agreement settling this matter, but need time

to document their agreement.

              TK Hanks LP and Paloma Capital, LLC, filed their appellants’ brief on

December 30, 2014. Enerfin’s brief is due January 30, 2015. The parties have now

reached an agreement to settle this matter. The parties need time to prepare appropriate

documents setting out their agreement. The parties wish to avoid the unnecessary effort

and expense associated with further briefing while maintaining the status quo until that
occurs. The parties anticipate jointly filing papers seeking final disposition of this case

once the settlement has been consummated.

                                      CONCLUSION

              The court should abate this appeal because the parties have reached an

agreement resolving their dispute and need time to prepare appropriate documents related

to that agreement.

                                           Respectfully submitted,




                                            /s/ Roy L. Barnes
                                           ROY L. BARNES
                                           State Bar No. 01772500
                                           TUCKER, BARNES, GARCIA &
                                           DE LA GARZA, P.C.
                                           712 Main St., Suite 1600
                                           Houston, Texas 77002
                                           (713) 228-7425
                                           (713) 228-7329 (Telecopy)




                                              2
                          CERTIFICATE OF CONFERENCE

              I certify that I conferred with Judith Blakeway, Esq., attorney for the
appellants, concerning the foregoing motion and that she stated the appellants are
unopposed to the relief sought.


                                           /s/ Roy L. Barnes
                                           ROY L. BARNES


                             CERTIFICATE OF SERVICE

               Pursuant to E-Filing Standing Order, I certify that on January 9, 2015, I
electronically filed the foregoing with the Clerk of Court using the Efile.TXCourts.gov
electronic filing system which will send notification of such filing:

                            Judith R. Blakeway, Esq.
                            2301 802 N. Caranchua, Suite 1350
                            Corpus Christi, TX 78401
                            (Attorney for Appellants)


on this   9th    day of January, 2015.


                                           /s/ Roy L. Barnes
                                           ROY L. BARNES




                                              3